 
 
Exhibit 10.1


AMENDMENT TO THE
2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
OF NOBLE ENERGY, INC.


Pursuant to the provisions of Section 6.03 thereof, the 2005 Stock Plan for
Non-Employee Directors of Noble Energy, Inc. (the “Plan”) is hereby amended in
the following respects only:
 
FIRST:  Effective as of September 1, 2008, Section 3.01 of the Plan is hereby
amended by restatement in its entirety to read as follows:
 
3.01           Grant of Options.  On the date a new Non-Employee Director is
elected to the Board of Directors, such Non-Employee Director shall be granted
an option to purchase the number of whole shares of Common Stock (not to exceed
a maximum of 11,200 such shares) that results from dividing $125,000 (or such
other amount as shall be specified by the Board of Directors) by the option
value per share of Common Stock of the option being granted to such Non-Employee
Director.  On each February 1 after the Effective Date, each incumbent
Non-Employee Director shall be granted an option to purchase 2,800 shares of
Common Stock.  In addition to the foregoing automatic grants of Options, at any
time and from time to time the Board of Directors in its discretion may grant an
additional Option to any Non-Employee Director who previously has received or
concurrently is receiving a February 1 automatic Option grant; provided,
however, that the aggregate number of shares of Common Stock that may be subject
to Options granted pursuant to this sentence to a particular Non-Employee
Director during any calendar year, when added  to the number of shares of Common
Stock that are subject to the Option automatically granted to such Non-Employee
Director on February 1 of that year, shall not exceed 11,200.  Each Option
granted pursuant to the Plan shall be subject to the restrictions, terms and
conditions set forth in Section 3.02 below, and to such other restrictions
(including forfeiture restrictions), terms and conditions not inconsistent
therewith or with the other provisions of the Plan as shall be determined by the
Board of Directors in its discretion at the time of the granting of such Option.
 
SECOND:  Effective as of September 1, 2008, Section 4.01 of the Plan is hereby
amended by restatement in its entirety to read as follows:
 
4.01           Grant of Stock Awards.  On the date a new Non-Employee Director
is elected to the Board of Directors, such Non-Employee Director shall be
granted a Stock Award of the number of whole shares of Common Stock (not to
exceed a maximum of 4,800 such shares) that results from dividing $125,000 (or
such other amount as shall be specified by the Board of Directors) by the award
value per share of Common Stock of the Stock Award being granted to such
Non-Employee Director.  On each February 1 after the Effective Date, each
incumbent Non-Employee Director shall be granted a Stock Award of 1,200 shares
of Common Stock.  In addition to the foregoing automatic grants of Stock Awards,
at any time and from time to time the Board of Directors may grant an additional
Stock Award to any Non-Employee Director who previously has received or
concurrently is receiving a February 1 automatic Stock Award grant; provided,
however, that the aggregate number of shares of Common Stock that may be subject
to Stock Awards granted pursuant to this sentence to a particular Non-Employee
Director during any calendar year, when added to the number of shares of Common
Stock that are subject to the Stock Award automatically granted to such
Non-Employee Director on February 1 of that year, shall not exceed 4,800.  Each
Stock Award granted pursuant to the Plan shall be subject to the restrictions,
terms and conditions set forth in Sections 4.02 and 4.03 below, and to such
other restrictions (including forfeiture restrictions), terms and conditions not
inconsistent therewith or with the other provisions of the Plan as shall be
determined by the Board of Directors in its discretion at the time of the
granting of such Stock Award.
 
IN WITNESS WHEREOF, this Amendment has been executed on this 17 day of October,
2008.
 
NOBLE ENERGY, INC.






By:           /s/ Charles D.
Davidson                                                                
Name:      Charles D. Davidson
Title:        President and Chief Executive Officer

 
1

--------------------------------------------------------------------------------

 
